UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-4688


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

CHARLIE EMANUEL,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:10-cr-00307-JRS-2)


Submitted:     May 10, 2012                     Decided:   May 29, 2012


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Horace F. Hunter, HUNTER & LIPTON, Richmond, Virginia, for
Appellant. Neil H. MacBride, United States Attorney, N.G.
Metcalf, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charlie        Emanuel      appeals          the     sixty-month             sentence

imposed following his jury convictions of conspiracy to possess

with intent to distribute and to distribute cocaine base, in

violation of 21 U.S.C. § 846 (2006) (Count Six); two counts of

possession with intent to distribute and to distribute cocaine

base and aiding and abetting, in violation of 18 U.S.C. § 2

(2006),   21    U.S.C.    § 841(a)(1)         (Counts         Seven     and      Eight);      and

distribution     of   cocaine         base       and    aiding        and     abetting,        in

violation of 18 U.S.C. § 2, 21 U.S.C. § 841(a)(1) (Count Nine).

On appeal, Emanuel argues that there was insufficient evidence

to   support    his   convictions.                Finding       the     evidence         to    be

sufficient, we affirm.

           We    review      challenges           to     the        sufficiency         of    the

evidence de novo.         United States v. Roe, 606 F.3d 180, 186 (4th

Cir.), cert. denied, 131 S. Ct. 617 (2010).                           We will uphold the

jury verdict “if there is substantial evidence, viewed in the

light most favorable to the Government, to support it.”                                   United

States    v.    Perkins,        470 F.3d 150,        160     (4th       Cir.     2006).

Substantial evidence is “evidence that a reasonable finder of

fact   could    accept     as    adequate         and    sufficient          to    support     a

conclusion      of    a     defendant’s           guilt        beyond        a     reasonable

doubt.”    United States v. King, 628 F.3d 693, 700 (4th Cir.

2011) (internal quotation marks omitted).                            In resolving issues

                                             2
of    substantial          evidence,      we   do   not     reweigh     the    evidence     or

reassess the factfinder’s determination of witness credibility

and must assume that the jury resolved all contradictions in

testimony in favor of the Government.                            See United States v.

Brooks, 524 F.3d 549, 563 (4th Cir. 2008).

               To    obtain    a     conviction      for    a    drug    conspiracy,       the

Government must prove the following elements: (1) an agreement

between two or more people to distribute the drug or possess it

with the intent to distribute; (2) the defendant’s knowledge of

the conspiracy; and (3) his knowing, voluntary participation in

the conspiracy.            United States v. Green, 599 F.3d 360, 367 (4th

Cir. 2010).          A defendant may be convicted of conspiracy without

knowing all of its details and even if he plays only a minor

role.     Id. at 367-68; United States v. Burgos, 94 F.3d 849, 858

(4th Cir. 1996) (en banc).

               To establish possession with intent to distribute, the

Government          must     show       “(1)   possession          of    the    controlled

substance; (2) knowledge of the possession; and (3) intent to

distribute.”         United States v. Hall, 551 F.3d 257, 267 n.10 (4th

Cir. 2009).          Possession may be actual or constructive.                         United

States v. Rusher, 966 F.2d 868, 878 (4th Cir. 1992).                                “A person

may     have    constructive            possession     of    contraband        if    he    has

ownership,      dominion,          or    control     over    the      contraband      or   the

premises        or         vehicle        in       which        the     contraband         was

                                               3
concealed.”          United States v. Herder, 594 F.3d 352, 358 (4th

Cir. 2010).

               To establish an aiding and abetting charge under 18

U.S.C.    § 2,       “the       [G]overnment            must    show        that    the   defendant

knowingly       associated          himself         with        and       participated       in     the

criminal venture.”               United States v. Kingrea, 573 F.3d 186, 197

(4th    Cir.    2009).            “To    be   convicted          of       aiding    and   abetting,

participation         in        every    stage      of     an    illegal          venture    is     not

required,       only       participation            at     some        stage       accompanied       by

knowledge       of        the    result       and       intent        to     bring     about       that

result.”        United States v. Arrington, 719 F.2d 701, 705 (4th

Cir. 1983) (internal quotation marks and alteration omitted).

               Finally, to establish distribution in violation of 21

U.S.C.     § 841(a)(1),             the       Government             must      prove      beyond      a

reasonable doubt that the defendant knowingly and intentionally

distributed a controlled substance.                            United States v. Yearwood,

518 F.2d 220, 227 (4th Cir. 2008).

               We    have       reviewed      the       record        and    conclude       that    the

evidence was sufficient to support the jury’s determination of

guilt    beyond       a     reasonable        doubt        on    all        four    counts.         The

evidence       showed       that        Emanuel     opened           up     his    home   for      drug

transactions, acted as a middleman in contacting dealers for

customers,          and     was     present         for        and        participated       in    the

transactions.             Although Emanuel testified to the contrary, we

                                                    4
will       not     second-guess          the   jury’s        credibility

determinations.    See Brooks, 524 F.3d at 564.

           Thus, we affirm the district court’s judgment.            We

dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                     5